DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 
    PNG
    media_image1.png
    196
    280
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    166
    238
    media_image2.png
    Greyscale
 as the species in the reply filed on 03/12/2021 is acknowledged.

Applicant stated in the election that claims 7, 9, and 14-15 were withdrawn. However, the Office has instead withdrawn Claims 4, 7-8, 10, and 12 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/12/2021. Claims 9, 14 and 15 that were indicated by Applicant to be withdrawn appear to in fact read on the elected species. 
Response to Amendment
The Amendment filed on 09/13/2021 has been entered. Claims 1-20 remain pending in the application with cl aims 4, 7-8, 10 and 12 withdrawn from further consideration as drawn to un-elected species. 
Applicant’s amendments to the drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 05/13/2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-3, 5-6, 9, 11, and 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama et al (US 2003/0068536) (Tsuboyama).

In reference to claim 1-3, 5-6, 9, 11, and 13-16, Tsuboyama teaches metal complexes of the formula (1) as shown below [0034],

    PNG
    media_image3.png
    31
    373
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    74
    264
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    148
    269
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    84
    145
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    111
    79
    media_image7.png
    Greyscale

for example wherein in the formula (1) m is 2, n is 1, M is Ir, MLm is represented by the formula (2) above [0035], CyN1 is Py1 as shown above, R3 is sTn1 as shown above, R4 is H, R6 is methyl, R5 is hydrogen ([0077]-[0078]), CyC is a cyclic group having two substituents [0036], for example a phenyl group (see e.g. compounds 1-7, 78-84, 155-161, 232-238, 309-312, 329-332, 365-368, 381-384, 397-400, 413-417, 430-433, 397-400, 413-417, 430-433, 446-449, 454-457 each have 

Tsuboyama discloses the compound of formula (1) that encompasses the presently claimed compound, including wherein in the formula (1) m is 2, n is 1, M is Ir, MLm is represented by the formula (2) above, CyN1 is Py1 as shown above, R3 is sTn1 as shown above, R4 is H, R5 is methyl, R6 is hydrogen, CyC is a cyclic group having two substituents, for example a phenyl group, wherein the substituents are each an alkyl group having 1 carbon atoms ML’n is represented by formula (4) above, E and G are each a branched alkyl group having 5 carbon atoms. Each of the disclosed substituents from the substituent groups of Tsuboyama are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (1) to provide the compound described above, which is both disclosed by Tsuboyama and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

While Tsuboyama does not expressly exemplify the thiophene structure as instantly claimed, wherein the methyl group is in the same position, the compounds have the same composition with the only difference being the position of a simple C1 alkyl substituent. It is noted that In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

For Claim 1: Reads on the claimed compound wherein x is 2, y is 0, z is 1, M is Ir, Z2 is N, Z1, Z3 and Z4 are each CRB, two of RB are hydrogen and one of RB is a substituted heteroaryl including a S that is adjacent to the bond between RB that is heteroaryl and ring B, RY is H, and RX and RZ are each alkyl and two of RA are an alkyl group.  
For Claim 2: Reads on wherein M is Ir.
For Claim 3: Reads on wherein M is Ir. 
For Claim 5: Reads on wherein at least one of RB is a five-membered heteroaryl ring which is further substituted. 
For Claim 6: Reads on wherein Z2 is N. 
For Claim 9: Reads on wherein RA is alkyl, RY is hydrogen, RX and RZ are alkyl. 
For Claim 11: Reads on wherein one RB is 
    PNG
    media_image8.png
    75
    79
    media_image8.png
    Greyscale
 and RE is alkyl.
For Claim 13: Reads on 
    PNG
    media_image9.png
    208
    133
    media_image9.png
    Greyscale
 wherein RE is alkyl and two R1 are present and are each alkyl. 
For Claim 14: Reads on LA486.
For Claim 15: Reads on, e.g. LC2
For Claim 16: Reads on wherein RY is H, RZ1, RZ2, RX1 and RX2 are each ethyl. 

In reference to claim 17-18, Tsuboyama teaches the compound of formula (1) as described above for claim 1 and further teaches that the compound is used in an organic electronic device having a structure of e.g. Fig 1A to Fig 1C including [0069] including at least an anode, cathode and a plurality of organic layers between the anode and cathode including the compound of formula (1) as a dopant in a host [0050] [0066], e.g. CBP [0100]. 

While Tsuboyama does not explicitly detail an exemplary device comprising the structure claimed and including a specific compound of formula (1) as claimed, it would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have selected this device structure from among those taught by Tsuboyama with the anticipation of preparing a device of comparable properties to those exemplified by Tsuboyama in the absence of unexpected results.
For Claim 17: Reads on the claimed device structure.
For Claim 18: Reads on wherein layer comprises a host and the host is a carbazole. 

IN reference to claim 20, Tsuboyama teaches the compound of formula (1) as described above for claim 1 and further teaches that the compound is used in an organic electronic device, for example an active matrix display apparatus (see e.g. Example 7 [0111]) comprising an anode, a cathode and a plurality of organic layers wherein at least one layer includes the compound of formula (1)
	

While Tsuboyama does not explicitly detail an exemplary device comprising the structure claimed and including a specific compound of formula (1) as claimed, it would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have selected this device structure from among those taught by Tsuboyama with the anticipation of preparing a device of comparable properties to those exemplified by Tsuboyama in the absence of unexpected results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama as applied to claim 17 above, and further in view of Ma et al (US 20100237334) (Ma).

In reference to claim 17, Tsuboyama teaches the device as described above for claim 18 comprising a host material. 

Tsuboyama does not expressly teach that the host material is the claimed material(s).



    PNG
    media_image10.png
    148
    274
    media_image10.png
    Greyscale


In light of the motivation of using the compound 2’ as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the host compound 2’ as described by Ma in the device of Tsuboyama in order to improve device lifetime, efficiency and lower voltage compared with CBP and thereby arrive at the claimed invention. 
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.
Applicant alleges that in the interview conducted on 09/13/2021 the Office agreed that the proposed amendments would overcome the pending rejections. The Examiner disagrees with this assertion. Initially, as indicated in the interview summary, no such agreement reached. 
The outstanding rejection has been modified to address the amended claims but the claims remain rejected over the same prior art. 
With respect to the outstanding rejections, Applicant argues that the additional requirement that when the heteroaryl of RB is a thiophene it has a specific structure that includes a substituent RB’ that wherein RB’ is not hydrogen or deuterium makes the instant claims non-obvious over the recited prior art. This argument has been fully considered but not found convincing. The difference between the prior art compound and the instant claimed compound is merely a positional isomer of a single alkyl substituent. The prior art expressly states that the structures shown in the tables are non-limiting examples and in no way is limited to compounds with substituents at specific positions. The ordinarily skilled artisan would expect that the position of a single alkyl substituent would result in a molecule with comparable properties, in the absence of unexpected results. 

Applicant further argues that the substitution position would be expected to alter the structure but points to no evidence that this is the case or that such an effect is unexpected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786